DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 9-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeto 20180018590 herein Szeto and Binkley et al 20200349271 in view of Salvarajan 20180357561 herein Salvarajan.
Per claim 1, Szeto discloses: receiving, at a training broker, a request from a data vendor to train a machine-learning (ML) model, wherein the request includes a request to train a specific scenario ….; (fig. 1 comp 130, ¶0042, ¶0045; the researcher is able to define a desired machine learning model that he/she wishes to create. The researcher may interface with system 100 through the non-private computing device 130; examiner notes that the request to train is not actually requesting the broker to train but to request data from the broker required to train) obtaining, by the training broker from each individual data source of a plurality of data sources separate from the training broker and separate from the data vendor, (fig. 1 comp 120a -120n, ¶0042; Non-private computing device 130 can comprise one or more global model servers (e.g., cloud, SaaS, PaaS, IaaS, LaaS, farm, etc.) that offer distributed machine learning services to the researcher. However, data of interest to the researcher resides on one or more of private data servers 124A, 124B, through 124N (collectively referred to as private data servers 124) located at one or more entities 120A through 120N over network 115)anonymized data for training the model, (fig. 5 comp 570, ¶0018; Private or restricted features of the local private data include, but are not limited to, social security numbers, patient names, addresses or any other personally identifying information, especially information protected under the HIPAA Act. The modeling engine then attempts to validate that the set of proxy data is a reasonable training set stand-in for the local, private data by creating a trained proxy model from the set of proxy data.) and providing, to a data vendor, access to the anonymized data for training the ML model using the anonymized data (fig. 5 comp 590; ¶0106; Operation 590 includes the global modeling engine train a global model on the aggregated sets of proxy data. The global model integrates the knowledge gained from each entity's private data. The global model integrates the knowledge gained from each entity's private data; fig. 5 comp 540-590, 107; the global modeling engine also transmits the trained global model back to one or more of the private data servers. The private data servers can then leverage the global trained model to conduct local prediction studies in support of local clinical decision making workflows ).
Szeto does not disclose: the anonymized data accessed through a data science schema being provided by anonymization of sensitive information of production data from each individual data source
However, Binkley discloses: the anonymized data accessed through a data science schema being provided by anonymization of sensitive information of production data from each individual data source (¶0042; A database entity may be any self-contained collection of data in a database that describes one or more relations defined by plurality of database elements, such as a relational database table and/or a relational database table schema that defines one or more relations defined by one or more relational database columns; examiner notes that the data science schema is merely a database schema for machine learning purposes).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Szeto distributed machine leaning system with Binkley’s sensitive data schema because Binkley eliminates the need to analyze and expose sensitive information. Binkley’s classification increases security and efficacy of classifying sensitive data (¶0020).
The combined teachings of Szeto and Binkley discloses retrieving and providing data to the global modeling engine but does not specifically discloses: a training broker,… to cache data related to the specific scenario; storing, by the training broker, the anonymized data in a cache maintained by the training broker; providing to data vendor separate from the training broker, cached access to the anonymized data for training the ML model using the anonymized data, including providing access to the cache.
However, Selvarajan discloses: a training broker,… to cache data related to the specific scenario; (fig. 1B, ¶0031; data broker unit 140 also includes at least one data cache 172, which is operative to store the data received from the data source before transmitting the data to the client. A data conversion module 176 is operative to convert data fetched from the data source into a standard format supported by the APIs. ) storing, by the training broker, the anonymized data in a cache maintained by the training broker; (¶0031; data broker unit 140 also includes at least one data cache 172, which is operative to store the data received from the data source before transmitting the data to the client. A data conversion module 176 is operative to convert data fetched from the data source into a standard format supported by the APIs) providing to data vendor separate from the training broker, cached access to the anonymized data for training the ML model using the anonymized data, including providing access to the cache (¶0031; data broker unit 140 also includes at least one data cache 172, which is operative to store the data received from the data source before transmitting the data to the client; examiner notes that the client (data vendor) is the requesting entity. Szeto modified by Selvarajan  discloses caching anonymized data and for access by the global modeling engine).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Szeto distributed machine leaning system with Binkley’s sensitive data schema  and Selvarajan’s training broker providing cached access because it reduces bus traffic. Which improves efficiency of client request(¶0050; The data broker gateway can temporarily store the data that is being sent to a client in the data cache. If the same data gets requested by a different client, and if the data is fresh enough, the data broker gateway can send the same data to this new client as well. This reduces the traffic in the bus, reduces the interrupt to the server, and reduces the latency time as well. If the data is not fresh, the data broker gateway can fetch a fresh data set from the server).
Per claim 2, Szeto discloses: wherein obtaining the anonymized data comprises: providing, to each individual data source of the plurality of data sources, a request for the anonymized data; receiving, from each individual data source of the plurality of data sources, the anonymized data; (fig. 5 comp 540-590, ¶0106; Operation 580, performed by a global modeling engine or a peer private data machine, includes aggregating two or more proxy data sets from different private data servers. The aggregate proxy data sets (global proxy sets) are combined based on a given machine learning task and are generated according to the originally requested model instructions….. The global modeling engine then aggregates the individual proxy data sets together to create a global training data set. Operation 590 includes the global modeling engine train a global model on the aggregated sets of proxy data. The global model integrates the knowledge gained from each entity's private data.) 
Per claim 3, Szeto discloses: wherein obtaining the anonymized data comprises: providing, to each individual data source of the plurality of data sources, the model; receiving, from each individual data source of the plurality of data sources, an updated model, (fig. 5 comp 540-590, ¶0106; Operation 580, performed by a global modeling engine or a peer private data machine, includes aggregating two or more proxy data sets from different private data servers. The aggregate proxy data sets (global proxy sets) are combined based on a given machine learning task and are generated according to the originally requested model instructions…..) wherein the updated model is created by the individual data source using machine learning model training executed at the individual data source and using the anonymized data locally available to the individual data source; (fig. 5 comp 540-590, ¶0106; The global modeling engine then aggregates the individual proxy data sets together to create a global training data set. Operation 590 includes the global modeling engine train a global model on the aggregated sets of proxy data. The global model integrates the knowledge gained from each entity's private data) repeating the providing and the receiving for other individual data sources of the plurality of data sources; (¶0107; the global model becomes a basis for continued machine learning as new private data becomes available. As new data becomes available, method 500 can be repeated to improve the global modeling engine) and providing, by the training broker to the data vendor, the updated modele (fig. 5 comp 540-590, 107; the global modeling engine also transmits the trained global model back to one or more of the private data servers. The private data servers can then leverage the global trained model to conduct local prediction studies in support of local clinical decision making workflows).
Per claim 4, Brinkley discloses: creating the data science schema based on a production data schema of the production data, ¶0042; A database entity may be any self-contained collection of data in a database that describes one or more relations defined by plurality of database elements, such as a relational database table and/or a relational database table schema that defines one or more relations defined by one or more relational database columns; wherein the data science schema provides read-only access to the production data, and wherein the data science schema provides access limited to non-personalized data in the production data without replication of non-personalized data; and using the data science schema to provide access to the production data (¶0036; In general, a data security policy 132 may define one or more access parameters for data access requests based on one or more of sensitivity classification of data, identities of requesting users, identities of requesting computing entities utilized by requesting users, access request times, and/or the like).
Per claim 5, Brinkley discloses: further comprising: providing, to a user at each individual data source, access to the data science schema for review (¶0083; the data analysis computing entity 106 provides the verification data to at least one SME user profile (e.g., at least one SME user profile associated with the data analysis system 101 and/or an external computing entity 102) and obtains SME classifications from each SME user profile. In some of those embodiments, the data analysis computing entity 106 determines an expert classification for each verification data entry based on any SME classifications associated with the verification data entry).
Per claim 8, Szeto discloses: creating a pipeline for receiving a subset of the production data; reading the production data for training data needed to train the ML model; storing the training data in database tables accessible to the pipeline; and providing access to the database tables using the data science schema (fig. 1 & 5, ¶0018…. Further, each private data server is communicatively coupled with one or more non-private computing devices comprising a global modeling engine; a centralized machine learning computer farm or a different private data server for example. … More specifically, the modeling engine is able to receive model instructions from one or more remote computing devices over a network. The model instructions can be considered as one or more command that instruct the modeling engine to use at least some of the local private data in order to create a trained actual model according to an implementation of a machine learning algorithm (e.g., support vector machine, neural network, decision tree, random forest, deep learning neural network, etc.)... The resulting trained proxy model is described by one or more proxy model parameters defined according to the same attribute space as the actual model parameters… For example, if the model similarity satisfies a similarity requirement (e.g., compared to a threshold value, etc.), the modeling engine can transmit the set of proxy data to a non-private computing device, which in turn integrates the proxy data in to an aggregated model; examiner notes that the pipeline recited does not provide structure to determine how the data is moved from component to component other than what is recited in claim 1).
Claims 9-13 and 16 are the CRM claims corresponding to the method claim 1-5 and 8 and are rejected under the same reasons set forth in connection with the rejection of claim 1-5 and 8.
Claims 17-20 are the system claims corresponding to the method claim 1-4 and are rejected under the same reasons set forth in connection with the rejection of claim 1-4.


Claim 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeto 20180018590 herein Szeto and Binkley et al 20200349271 and Salvarajan 20180357561 herein Salvarajan in view of Baumgart et al 20180332082 herein Baumgart.
Per claim 6, the combined teachings of Szeto, Binkley and Salvarjan disclose a schema comprising mapping fields but does not specifically disclose: scaling numerical values in the anonymized data to remove numerical values traceable to the individual data source.
However, Baumgart discloses: scaling numerical values in the anonymized data to remove numerical values traceable to the individual data source (¶0044; having one or more strings 120 (e.g., a sequence of characters, such as letters, numbers, symbols, and combinations thereof that is not a numerical datatype) can be converted into a positionally-encoded representation 140 using an interface or encoding schema 150).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Szeto, Salvarajan and Binkley’s sensitive data schema with Baumgart’s encoding strings for security because Baumgart encoded data fed to the machine learning improves accuracy, time and reduces processing power (¶0036).
Per claim 7, Baumgart discloses: mapping fields in the production data to global unique identifiers (GUIDs) to remove values traceable to the individual data source; and storing the GUIDs with the anonymized data (¶0050; When a string 120 is to be encoded, each character in the string is associated with an array having the length of the encoding schema 150. The position in the array corresponding to the character is set to one, while all other positions in the array are set to 0. So for, example, for the string "DAB," applying the encoding schema 150 would produce the array (taking the first four positions of the array) of [0, 0, 0, 1, . . . ] for "D," [1, 0, 0, 0, . . . ] for "A", and [0, 1, 0, 0, . . . ] for "B; examiner notes that the mapping is merely a representation of character stings and the GUID are merely an identifiers to the system as seen in Szeto).
Claims 14-15 are the system claims corresponding to the method claims 6-7 and are rejected under the same reasons set forth in connection with the rejection of claims 6-7.

Response to Arguments
Applicant’s arguments, see pg. 2-3, filed 6/15/22, with respect to the rejection(s) of claim(s) 1, 9 and 17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Szeto 20180018590 herein Szeto and Binkley et al 20200349271 herein Binkley in view of Salvarajan 20180357561 herein Salvarajan.
Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138